Citation Nr: 1117269	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  06-23 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUE

Entitlement to service connection for non-Hodgkin's lymphoma, due to radiation exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The Veteran served on active duty from November 1951 to April 1954.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a May 2005 decision of the RO that, in pertinent part, denied service connection for non-Hodgkin's lymphoma.  The Veteran timely appealed.

In June 2008, October 2009, and in May 2010, the Board remanded the matter for additional development.  The Board asked that VA obtain dose estimates regarding the Veteran's exposure to radiation in service; and if positive, an etiology opinion based on the extent of exposure.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran may have been exposed to radiation and other chemicals while loading bombs aboard the U.S.S. Kearsarge (CA-33) in Korea from December 1952 to May 1953. 

2.  Non-Hodgkin's lymphoma is a radiogenic disease that may be induced by ionizing radiation.

3.  The Veteran's non-Hodgkin's lymphoma was first demonstrated many years after service and is not related to a disease or injury during active service, to include exposure to radiation.



CONCLUSION OF LAW

Non-Hodgkin's lymphoma was not incurred or aggravated in service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

Through January 2005, February 2006, and December 2007 letters, the RO or VA's Appeals Management Center (AMC) notified the Veteran of elements of service connection and the evidence needed to establish each element.  These documents served to provide notice of the information and evidence needed to substantiate the claim.

VA's letters notified the Veteran of what evidence he was responsible for obtaining, and what evidence VA would undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA informed him that it would make reasonable efforts to help him get evidence necessary to support his claim, particularly, medical records, if he gave VA enough information about such records so that VA could request them from the person or agency that had them.
 
In the December 2007 letter, the RO specifically notified the Veteran of the process by which initial disability ratings and effective dates are established. Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because the Veteran's claim on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO or AMC has obtained copies of the service treatment records and outpatient treatment records; and has obtained radiation dose estimates based on a scenario of the Veteran's radiation exposure, and medical opinions which are of record and adequate for resolving the matter on appeal.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection may also be presumed, for certain chronic diseases, such as malignant tumors, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. 3.307, 3.309 (2010).

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time.  38 U.S.C.A. § 1111.  Service treatment records of the Veteran's entry report no defects.

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).

Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Veteran does not claim and the record does not show that non-Hodgkin's lymphoma had its onset in service or for many years thereafter.  The Board notes that service treatment records contain no complaints, findings, or diagnoses of non-Hodgkin's lymphoma.  Records first reflect treatment in 2004.  The Veteran claims that his non-Hodgkin's lymphoma is related to exposure to radiation in service.  

Service connection for a radiogenic disease may be established in one of three ways.  

First, if a Veteran participated in service in a radiation-risk activity (as defined by statute and regulation) and, after service, developed one of certain enumerated cancers, it will be presumed that the cancer was incurred in service.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).

Second, if a Veteran was exposed in service to ionizing radiation and, after service, developed any cancer within a period specified for each by law, then the Veteran's claim is referred to the Under Secretary for Benefits who must determine, based on the extent of the exposure, whether there is a reasonable possibility that the disease was incurred in service.  38 C.F.R. § 3.311.

Third, service connection for radiogenic diseases can be established by evidence of direct service incurrence.  38 U.S.C.A. § 1113(b); Combee v. Brown, 34 F.3d 1039, 1043-5 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d).  

As to the first method of establishing service connection, the evidence shows that the Veteran did not engage in a radiation risk activity during dates as prescribed by statute.

A "radiation-risk activity" is defined as: (1) on-site participation in a test involving the atmospheric detonation of a nuclear device; (2) participation in the occupation of Hiroshima or Nagasaki, Japan, between August 6, 1945, and July 1, 1946; and (3) internment as a prisoner of war in Japan which resulted in an opportunity for exposure to ionizing radiation; and (4) service in which the Veteran was, as part of his/her official duties, present during a total of at least 250 days before February 1, 1992, on the grounds of a gaseous diffusion plant located in Paducah, Kentucky, Portsmouth, Ohio, or the area identified as K25 at Oak Ridge, Tennessee, or service before January 1,1974, on Amchitka Island, Alaska, and additional criteria are met. 38 C.F.R. § 3.309(d)(3)(ii).

There is also a specific list of military operations which are considered radiation-risk activities for the purposes of determining entitlement to presumptive service connection for certain types of cancers.  38 C.F.R. § 3.309(d). 

In this case, the Veteran contends that he was exposed to radiation and other chemicals while loading bombs aboard the U.S.S. Kearsarge (CA-33) in Korea.  His service personnel records reflect service aboard the U.S.S. Kearsarge (CA-33) in Korea from December 1952 to May 1953, and his participation in combat operations aboard ship.

In the case of a Veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, the Secretary of VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304.  Under these circumstances, the Board accepts the Veteran's statements of exposure to radiation and other chemicals aboard ship as credible.

As to the second method of establishing service connection, lymphomas other than Hodgkin's disease are listed as "radiogenic diseases" under provisions of 38 C.F.R. § 3.311(b)(2).  A "radiogenic disease" means a disease that may be induced by ionizing radiation.  38 C.F.R. § 3.311(b)(2) (italics added).  The provisions of 38 C.F.R. § 3.311, however, do not create a presumption of service connection.  Rather, they provide special procedures for evidentiary development and adjudication of a claim based on a radiogenic disease.  Implicit in the regulation is the requirement for evidence of a medical nexus between the exposure to the ionizing radiation and the current disability.

In this regard, the requirements of 38 C.F.R. § 3.311 were followed by obtaining dose estimates from VA's Under Secretary for Health in June 2010, based on available methodologies.  Here, the Veteran was not monitored in service for radiation exposure, although he may have been occupationally exposed.  The most likely reason for the absence of monitoring was that the Veteran was not expected to receive a radiation dose in excess of 10 percent of an annual occupational limit (5 rem).  Federal law did not require monitoring in such instances.  Accordingly, VA's Director of Radiation and Physical Exposures estimated that the Veteran could have received, during his 4 years' time in service, a dose of 0.5 rem per year and a total dose of 2.0 rem.

A computer application (Interactive Radioepidemiological Program) then utilized the dose estimates to determine the likelihood that exposure to ionizing radiation was responsible for the Veteran's non-Hodgkin's lymphoma.  The exposure dose was assumed to have occurred as a single acute dose in the earliest year of exposure (1951), which increased the likelihood for causation of non-Hodgkin's lymphoma in the calculation.  The results show the probability of causation, at a 99 percent confidence level, as 2.59 percent.

In accordance with the requirements of 38 C.F.R. § 3.311, VA's Under Secretary of Health opined, in June 2010, that "it is unlikely that the Veteran's non-Hodgkin's lymphoma can be attributed to ionizing radiation exposure while in military service."  VA's Under Secretary for Benefits also opined that, based upon a review of the evidence in its entirety, "there is no reasonable possibility that the Veteran's non-Hodgkin's lymphoma resulted from exposure to radiation in service."
 
Under these circumstances, even though the Veteran may very well have been exposed to some level of ionizing radiation while on active duty, service connection cannot be granted pursuant to 38 C.F.R. § 3.311, because the preponderance of the competent evidence is against a finding of a nexus between any such exposure and the Veteran's non-Hodgkin's lymphoma.

In short, VA followed the procedures contained in 38 C.F.R. § 3.311, but these did not yield evidence supporting the grant of service connection.

As to the third method of establishing service connection, the Board notes that
competent medical opinions of record on the question of nexus essentially weigh against the grant of service connection.  There is no clinical evidence relating non-Hodgkin's lymphoma to active duty.  In May 2009, a VA examiner reviewed medical literature and concluded that there was no evidence of an association between the Veteran's claimed napalm exposure and gastric lymphoma.  Based on this evidence, the examiner opined that there would be a less than 10 percent chance that napalm exposure would have caused the Veteran's gastric lymphoma.  There is no other competent evidence linking current non-Hodgkin's lymphoma with injury or disease in service, to include exposure to ionizing radiation.  The dose estimates that the Veteran could have received, during occupational exposures aboard ship, do not link the Veteran's non-Hodgkin's lymphoma to the in-service radiation exposure; they reflect the possibility of such a relationship but clarify that it is improbable.  

When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Here, the Board assigns greater probative value to the VA opinions because they are definitive, and took into account the entire record; they considered the Veteran's estimated radiation exposure, and included consideration of pertinent medical texts.  In the absence of evidence that documents a higher level of radiation exposure in service, the Board finds that the most probative opinion, and hence the weight of the evidence is against service connection.  There is no evidence that the claimed non-Hodgkin's lymphoma was otherwise the result of a disease or injury in service.

The Veteran is not shown to have the medical expertise to determine whether his non-Hodgkin's lymphoma is related to active duty.  

Because the competent evidence does not link the Veteran's non-Hodgkin's lymphoma to any incident in service, including exposure to ionizing radiation, the weight of the evidence is against the claim.  As the weight of the competent evidence is against the claim, the doctrine of reasonable doubt is not applicable in the instant appeal.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for non-Hodgkin's lymphoma is denied. 




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


